


Exhibit 10.31

 

INDEMNIFICATION AGREEMENT

 

This Agreement made and entered into this 4th day of May, 2009 (the
“Agreement”), by and between NeuroMetrix, Inc., a Delaware corporation (the
“Company,” which term shall include, where appropriate, any Entity (as
hereinafter defined) controlled directly or indirectly by the Company) and
Walter Christensen (the “Indemnitee”):

 

WHEREAS, the Company desires to retain the Indemnitee to serve as employee and
officer of the Company in the role of Chief Financial Officer, principal
financial officer and principal accounting officer;

 

WHEREAS, increased corporate litigation has subjected persons serving in such
roles to litigation risks and expenses, and the limitations on the availability
of directors and officers liability insurance have made it increasingly
difficult for the Company to attract and retain such persons;

 

WHEREAS, the Company’s By-laws (the “By-laws”) require it to indemnify certain
persons associated with the Company and permit it to make other indemnification
arrangements and agreements;

 

WHEREAS, the Company desires to provide Indemnitee with specific contractual
assurance of Indemnitee’s rights to full indemnification against litigation
risks and expenses (regardless, among other things, of any amendment to or
revocation of the By-laws or any change in the ownership of the Company);

 

WHEREAS, the Company intends that this Agreement provide Indemnitee with greater
protection than that which is provided by the Company’s By-laws; and

 

WHEREAS, Indemnitee is relying upon the rights afforded under this Agreement in
becoming an employee and officer of the Company in the role of Chief Financial
Officer, principal financial officer and principal accounting officer.

 

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 


1.             DEFINITIONS.


 


(A)           “CORPORATE STATUS” DESCRIBES THE STATUS OF A PERSON WHO IS SERVING
OR HAS SERVED (I) AS EMPLOYEE AND OFFICER OF THE COMPANY IN THE ROLE OF CHIEF
FINANCIAL OFFICER, PRINCIPAL FINANCIAL OFFICER AND PRINCIPAL ACCOUNTING OFFICER,
(II) IN ANY CAPACITY WITH RESPECT TO ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY,
OR (III) AS A DIRECTOR, PARTNER, TRUSTEE, OFFICER, EMPLOYEE, OR AGENT OF ANY
OTHER ENTITY AT THE REQUEST OF THE COMPANY.  FOR PURPOSES OF SUBSECTION (III) OF
THIS SECTION 1(A), IF INDEMNITEE IS SERVING OR HAS SERVED AS A DIRECTOR,
PARTNER, TRUSTEE, OFFICER, EMPLOYEE OR AGENT OF A SUBSIDIARY, INDEMNITEE SHALL
BE DEEMED TO BE SERVING AT THE REQUEST OF THE COMPANY.

 

--------------------------------------------------------------------------------


 


(B)           “ENTITY” SHALL MEAN ANY CORPORATION, PARTNERSHIP, LIMITED
LIABILITY COMPANY, JOINT VENTURE, TRUST, FOUNDATION, ASSOCIATION, ORGANIZATION
OR OTHER LEGAL ENTITY.


 


(C)           “EXPENSES” SHALL MEAN ALL FEES, COSTS AND EXPENSES INCURRED BY
INDEMNITEE IN CONNECTION WITH ANY PROCEEDING (AS DEFINED BELOW), INCLUDING,
WITHOUT LIMITATION, ATTORNEYS’ FEES, DISBURSEMENTS AND RETAINERS (INCLUDING,
WITHOUT LIMITATION, ANY SUCH FEES, DISBURSEMENTS AND RETAINERS INCURRED BY
INDEMNITEE PURSUANT TO SECTIONS 10 AND 11(C) OF THIS AGREEMENT), FEES AND
DISBURSEMENTS OF EXPERT WITNESSES, PRIVATE INVESTIGATORS AND PROFESSIONAL
ADVISORS (INCLUDING, WITHOUT LIMITATION, ACCOUNTANTS AND INVESTMENT BANKERS),
COURT COSTS, TRANSCRIPT COSTS, FEES OF EXPERTS, TRAVEL EXPENSES, DUPLICATING,
PRINTING AND BINDING COSTS, TELEPHONE AND FAX TRANSMISSION CHARGES, POSTAGE,
DELIVERY SERVICES, SECRETARIAL SERVICES, AND OTHER DISBURSEMENTS AND EXPENSES.


 


(D)           “INDEMNIFIABLE EXPENSES,” “INDEMNIFIABLE LIABILITIES” AND
“INDEMNIFIABLE AMOUNTS” SHALL HAVE THE MEANINGS ASCRIBED TO THOSE TERMS IN
SECTION 3(A) BELOW.


 


(E)           “LIABILITIES” SHALL MEAN JUDGMENTS, DAMAGES, LIABILITIES, LOSSES,
PENALTIES, EXCISE TAXES, FINES AND AMOUNTS PAID IN SETTLEMENT.


 


(F)            “PROCEEDING” SHALL MEAN ANY THREATENED, PENDING OR COMPLETED
CLAIM, ACTION, SUIT, ARBITRATION, ALTERNATE DISPUTE RESOLUTION PROCESS,
INVESTIGATION, ADMINISTRATIVE HEARING, APPEAL, OR ANY OTHER PROCEEDING, WHETHER
CIVIL, CRIMINAL, ADMINISTRATIVE, ARBITRATIVE OR INVESTIGATIVE, WHETHER FORMAL OR
INFORMAL, INCLUDING A PROCEEDING INITIATED BY INDEMNITEE PURSUANT TO SECTION 10
OF THIS AGREEMENT TO ENFORCE INDEMNITEE’S RIGHTS HEREUNDER.


 


(G)           “SUBSIDIARY” SHALL MEAN ANY CORPORATION, PARTNERSHIP, LIMITED
LIABILITY COMPANY, JOINT VENTURE, TRUST OR OTHER ENTITY OF WHICH THE COMPANY
OWNS (EITHER DIRECTLY OR THROUGH OR TOGETHER WITH ANOTHER SUBSIDIARY OF THE
COMPANY) EITHER (I) A GENERAL PARTNER, MANAGING MEMBER OR OTHER SIMILAR INTEREST
OR (II) (A) 50% OR MORE OF THE VOTING POWER OF THE VOTING CAPITAL EQUITY
INTERESTS OF SUCH CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY, JOINT
VENTURE OR OTHER ENTITY, OR (B) 50% OR MORE OF THE OUTSTANDING VOTING CAPITAL
STOCK OR OTHER VOTING EQUITY INTERESTS OF SUCH CORPORATION, PARTNERSHIP, LIMITED
LIABILITY COMPANY, JOINT VENTURE OR OTHER ENTITY.


 


2.             SERVICES OF INDEMNITEE.  IN CONSIDERATION OF THE COMPANY’S
COVENANTS AND COMMITMENTS HEREUNDER, INDEMNITEE AGREES TO SERVE OR CONTINUE TO
SERVE AS AN EMPLOYEE AND OFFICER OF THE COMPANY IN THE ROLE OF CHIEF FINANCIAL
OFFICER, PRINCIPAL FINANCIAL OFFICER AND PRINCIPAL ACCOUNTING OFFICER.  HOWEVER,
THIS AGREEMENT SHALL NOT IMPOSE ANY OBLIGATION ON INDEMNITEE OR THE COMPANY TO
CONTINUE INDEMNITEE’S SERVICE TO THE COMPANY BEYOND ANY PERIOD OTHERWISE
REQUIRED BY LAW OR BY OTHER AGREEMENTS OR COMMITMENTS OF THE PARTIES, IF ANY.

 

2

--------------------------------------------------------------------------------


 


3.             AGREEMENT TO INDEMNIFY.  THE COMPANY AGREES TO INDEMNIFY
INDEMNITEE AS FOLLOWS:


 


(A)           PROCEEDINGS OTHER THAN BY OR IN THE RIGHT OF THE COMPANY.  SUBJECT
TO THE EXCEPTIONS CONTAINED IN SECTION 4(A) BELOW, IF INDEMNITEE WAS OR IS A
PARTY OR IS THREATENED TO BE MADE A PARTY TO ANY PROCEEDING (OTHER THAN AN
ACTION BY OR IN THE RIGHT OF THE COMPANY) BY REASON OF INDEMNITEE’S CORPORATE
STATUS, INDEMNITEE SHALL BE INDEMNIFIED BY THE COMPANY AGAINST ALL EXPENSES AND
LIABILITIES ACTUALLY AND REASONABLY INCURRED OR PAID BY INDEMNITEE IN CONNECTION
WITH SUCH PROCEEDING (REFERRED TO HEREIN AS “INDEMNIFIABLE EXPENSES” AND
“INDEMNIFIABLE LIABILITIES,” RESPECTIVELY, AND COLLECTIVELY AS “INDEMNIFIABLE
AMOUNTS”).


 


(B)           PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY.  SUBJECT TO THE
EXCEPTIONS CONTAINED IN SECTION 4(B) BELOW, IF INDEMNITEE WAS OR IS A PARTY OR
IS THREATENED TO BE MADE A PARTY TO ANY PROCEEDING BY OR IN THE RIGHT OF THE
COMPANY BY REASON OF INDEMNITEE’S CORPORATE STATUS, INDEMNITEE SHALL BE
INDEMNIFIED BY THE COMPANY AGAINST ALL INDEMNIFIABLE EXPENSES.


 


(C)           CONCLUSIVE PRESUMPTION REGARDING STANDARD OF CARE.  IN MAKING ANY
DETERMINATION REQUIRED TO BE MADE UNDER DELAWARE LAW WITH RESPECT TO ENTITLEMENT
TO INDEMNIFICATION HEREUNDER, THE PERSON, PERSONS OR ENTITY MAKING SUCH
DETERMINATION SHALL PRESUME THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION UNDER
THIS AGREEMENT IF INDEMNITEE SUBMITTED A REQUEST THEREFOR IN ACCORDANCE WITH
SECTION 5 OF THIS AGREEMENT, AND THE COMPANY SHALL HAVE THE BURDEN OF PROOF TO
OVERCOME THAT PRESUMPTION IN CONNECTION WITH THE MAKING BY ANY PERSON, PERSONS
OR ENTITY OF ANY DETERMINATION CONTRARY TO THAT PRESUMPTION.


 


4.             EXCEPTIONS TO INDEMNIFICATION.  INDEMNITEE SHALL BE ENTITLED TO
INDEMNIFICATION UNDER SECTIONS 3(A) AND 3(B) ABOVE IN ALL CIRCUMSTANCES OTHER
THAN WITH RESPECT TO ANY SPECIFIC CLAIM, ISSUE OR MATTER INVOLVED IN THE
PROCEEDING OUT OF WHICH INDEMNITEE’S CLAIM FOR INDEMNIFICATION HAS ARISEN, AS
FOLLOWS:


 


(A)           PROCEEDINGS OTHER THAN BY OR IN THE RIGHT OF THE COMPANY.  IF
INDEMNIFICATION IS REQUESTED UNDER SECTION 3(A) AND IT HAS BEEN FINALLY
ADJUDICATED BY A COURT OF COMPETENT JURISDICTION THAT, IN CONNECTION WITH SUCH
SPECIFIC CLAIM, ISSUE OR MATTER, INDEMNITEE FAILED TO ACT (I) IN GOOD FAITH AND
(II) IN A MANNER INDEMNITEE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE
BEST INTERESTS OF THE COMPANY, OR, WITH RESPECT TO ANY CRIMINAL PROCEEDING,
INDEMNITEE HAD REASONABLE CAUSE TO BELIEVE THAT INDEMNITEE’S CONDUCT WAS
UNLAWFUL, INDEMNITEE SHALL NOT BE ENTITLED TO PAYMENT OF INDEMNIFIABLE AMOUNTS
HEREUNDER.


 


(B)           PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY.  IF INDEMNIFICATION
IS REQUESTED UNDER SECTION 3(B) AND


 

(I)            IT HAS BEEN FINALLY ADJUDICATED BY A COURT OF COMPETENT
JURISDICTION THAT, IN CONNECTION WITH SUCH SPECIFIC CLAIM, ISSUE OR MATTER,
INDEMNITEE FAILED TO ACT (A) IN GOOD FAITH AND (B) IN A MANNER INDEMNITEE
REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE
COMPANY, INDEMNITEE SHALL NOT BE ENTITLED TO PAYMENT OF INDEMNIFIABLE EXPENSES
HEREUNDER; OR

 

3

--------------------------------------------------------------------------------


 

(II)           IT HAS BEEN FINALLY ADJUDICATED BY A COURT OF COMPETENT
JURISDICTION THAT INDEMNITEE IS LIABLE TO THE COMPANY WITH RESPECT TO SUCH
SPECIFIC CLAIM, INDEMNITEE SHALL NOT BE ENTITLED TO PAYMENT OF INDEMNIFIABLE
EXPENSES HEREUNDER WITH RESPECT TO SUCH CLAIM, ISSUE OR MATTER UNLESS THE COURT
OF CHANCERY OR ANOTHER COURT IN WHICH SUCH PROCEEDING WAS BROUGHT SHALL
DETERMINE UPON APPLICATION THAT, DESPITE THE ADJUDICATION OF LIABILITY, BUT IN
VIEW OF ALL THE CIRCUMSTANCES OF THE CASE, INDEMNITEE IS FAIRLY AND REASONABLY
ENTITLED TO INDEMNIFICATION FOR SUCH INDEMNIFIABLE EXPENSES WHICH SUCH COURT
SHALL DEEM PROPER; OR

 

(III)          IT HAS BEEN FINALLY ADJUDICATED BY A COURT OF COMPETENT
JURISDICTION THAT INDEMNITEE IS LIABLE TO THE COMPANY FOR AN ACCOUNTING OF
PROFITS MADE FROM THE PURCHASE OR SALE BY THE INDEMNITEE OF SECURITIES OF THE
COMPANY PURSUANT TO THE PROVISIONS OF SECTION 16(B) OF THE SECURITIES EXCHANGE
ACT OF 1934, THE RULES AND REGULATIONS PROMULGATED THEREUNDER AND AMENDMENTS
THERETO OR SIMILAR PROVISIONS OF ANY FEDERAL, STATE OR LOCAL STATUTORY LAW,
INDEMNITEE SHALL NOT BE ENTITLED TO PAYMENT OF INDEMNIFIABLE EXPENSES HEREUNDER.

 


(C)           INSURANCE PROCEEDS.  TO THE EXTENT PAYMENT IS ACTUALLY MADE TO THE
INDEMNITEE UNDER A VALID AND COLLECTIBLE INSURANCE POLICY IN RESPECT OF
INDEMNIFIABLE AMOUNTS IN CONNECTION WITH SUCH SPECIFIC CLAIM, ISSUE OR MATTER,
INDEMNITEE SHALL NOT BE ENTITLED TO PAYMENT OF INDEMNIFIABLE AMOUNTS HEREUNDER
EXCEPT IN RESPECT OF ANY EXCESS BEYOND THE AMOUNT OF PAYMENT UNDER SUCH
INSURANCE.


 


5.             PROCEDURE FOR PAYMENT OF INDEMNIFIABLE AMOUNTS.  INDEMNITEE SHALL
SUBMIT TO THE COMPANY A WRITTEN REQUEST SPECIFYING THE INDEMNIFIABLE AMOUNTS FOR
WHICH INDEMNITEE SEEKS PAYMENT UNDER SECTION 3 OF THIS AGREEMENT AND THE BASIS
FOR THE CLAIM.  THE COMPANY SHALL PAY SUCH INDEMNIFIABLE AMOUNTS TO INDEMNITEE
WITHIN SIXTY (60) CALENDAR DAYS OF RECEIPT OF THE REQUEST.  AT THE REQUEST OF
THE COMPANY, INDEMNITEE SHALL FURNISH SUCH DOCUMENTATION AND INFORMATION AS ARE
REASONABLY AVAILABLE TO INDEMNITEE AND NECESSARY TO ESTABLISH THAT INDEMNITEE IS
ENTITLED TO INDEMNIFICATION HEREUNDER.  IF INDEMNITEE IS ENTITLED UNDER ANY
PROVISIONS OF THIS AGREEMENT TO INDEMNIFICATION BY THE COMPANY OF SOME OR A
PORTION OF THE INDEMNIFIABLE AMOUNTS BUT NOT, HOWEVER, FOR ALL OF THE TOTAL
AMOUNT THEREOF, THE COMPANY WILL NEVERTHELESS INDEMNIFY THE INDEMNITEE FOR THE
PORTION THEREOF TO WHICH THE INDEMNITEE IS ENTITLED.


 


6.             INDEMNIFICATION FOR EXPENSES OF A PARTY WHO IS WHOLLY OR PARTLY
SUCCESSFUL.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, AND WITHOUT
LIMITING ANY SUCH PROVISION, TO THE EXTENT THAT INDEMNITEE IS, BY REASON OF
INDEMNITEE’S CORPORATE STATUS, A PARTY TO AND IS SUCCESSFUL, ON THE MERITS OR
OTHERWISE, IN ANY PROCEEDING, INDEMNITEE SHALL BE INDEMNIFIED AGAINST ALL
EXPENSES REASONABLY INCURRED BY INDEMNITEE OR ON INDEMNITEE’S BEHALF IN
CONNECTION THEREWITH.  IF INDEMNITEE IS NOT WHOLLY SUCCESSFUL IN SUCH PROCEEDING
BUT IS SUCCESSFUL, ON THE MERITS OR OTHERWISE, AS TO ONE OR MORE BUT LESS THAN
ALL CLAIMS, ISSUES OR MATTERS IN SUCH PROCEEDING, THE COMPANY SHALL INDEMNIFY
INDEMNITEE AGAINST ALL EXPENSES REASONABLY INCURRED BY INDEMNITEE OR ON
INDEMNITEE’S BEHALF IN CONNECTION WITH EACH SUCCESSFULLY RESOLVED CLAIM, ISSUE
OR MATTER.  FOR PURPOSES OF THIS AGREEMENT, THE TERMINATION OF ANY CLAIM, ISSUE
OR MATTER IN SUCH A PROCEEDING BY DISMISSAL, WITH OR WITHOUT PREJUDICE, BY
REASON OF SETTLEMENT, JUDGMENT, ORDER OR OTHERWISE, SHALL BE DEEMED TO BE A
SUCCESSFUL RESULT AS TO SUCH CLAIM, ISSUE OR MATTER.

 

4

--------------------------------------------------------------------------------


 


7.             EFFECT OF CERTAIN RESOLUTIONS.  NEITHER THE SETTLEMENT OR
TERMINATION OF ANY PROCEEDING NOR THE FAILURE OF THE COMPANY TO AWARD
INDEMNIFICATION OR TO DETERMINE THAT INDEMNIFICATION IS PAYABLE SHALL CREATE A
PRESUMPTION THAT INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION HEREUNDER.  IN
ADDITION, THE TERMINATION OF ANY PROCEEDING BY JUDGMENT, ORDER, SETTLEMENT,
CONVICTION, OR UPON A PLEA OF NOLO CONTENDERE OR ITS EQUIVALENT SHALL NOT CREATE
A PRESUMPTION THAT INDEMNITEE DID NOT ACT IN GOOD FAITH AND IN A MANNER WHICH
INDEMNITEE REASONABLY BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF
THE COMPANY OR, WITH RESPECT TO ANY CRIMINAL PROCEEDING, HAD REASONABLE CAUSE TO
BELIEVE THAT INDEMNITEE’S ACTION WAS UNLAWFUL.


 


8.             AGREEMENT TO ADVANCE EXPENSES; UNDERTAKING.  THE COMPANY SHALL
ADVANCE ALL EXPENSES INCURRED BY OR ON BEHALF OF INDEMNITEE IN CONNECTION WITH
ANY PROCEEDING, INCLUDING A PROCEEDING BY OR IN THE RIGHT OF THE COMPANY, IN
WHICH INDEMNITEE IS INVOLVED BY REASON OF SUCH INDEMNITEE’S CORPORATE STATUS
WITHIN TEN (10) CALENDAR DAYS AFTER THE RECEIPT BY THE COMPANY OF A WRITTEN
STATEMENT FROM INDEMNITEE REQUESTING SUCH ADVANCE OR ADVANCES FROM TIME TO TIME,
WHETHER PRIOR TO OR AFTER FINAL DISPOSITION OF SUCH PROCEEDING.  TO THE EXTENT
REQUIRED BY DELAWARE LAW, INDEMNITEE HEREBY UNDERTAKES TO REPAY ANY AND ALL OF
THE AMOUNT OF INDEMNIFIABLE EXPENSES PAID TO INDEMNITEE IF IT IS FINALLY
DETERMINED BY A COURT OF COMPETENT JURISDICTION THAT INDEMNITEE IS NOT ENTITLED
UNDER THIS AGREEMENT TO INDEMNIFICATION WITH RESPECT TO SUCH EXPENSES.  THIS 
UNDERTAKING IS AN UNLIMITED GENERAL OBLIGATION OF INDEMNITEE.


 


9.             PROCEDURE FOR ADVANCE PAYMENT OF EXPENSES.  INDEMNITEE SHALL
SUBMIT TO THE COMPANY A WRITTEN REQUEST SPECIFYING THE INDEMNIFIABLE EXPENSES
FOR WHICH INDEMNITEE SEEKS AN ADVANCEMENT UNDER SECTION 8 OF THIS AGREEMENT,
TOGETHER WITH DOCUMENTATION EVIDENCING THAT INDEMNITEE HAS INCURRED SUCH
INDEMNIFIABLE EXPENSES.  PAYMENT OF INDEMNIFIABLE EXPENSES UNDER SECTION 8 SHALL
BE MADE NO LATER THAN TEN (10) CALENDAR DAYS AFTER THE COMPANY’S RECEIPT OF SUCH
REQUEST.


 


10.           REMEDIES OF INDEMNITEE.


 


(A)           RIGHT TO PETITION COURT.  IN THE EVENT THAT INDEMNITEE MAKES A
REQUEST FOR PAYMENT OF INDEMNIFIABLE AMOUNTS UNDER SECTIONS 3 AND 5 ABOVE OR A
REQUEST FOR AN ADVANCEMENT OF INDEMNIFIABLE EXPENSES UNDER SECTIONS 8 AND 9
ABOVE AND THE COMPANY FAILS TO MAKE SUCH PAYMENT OR ADVANCEMENT IN A TIMELY
MANNER PURSUANT TO THE TERMS OF THIS AGREEMENT, INDEMNITEE MAY PETITION THE
COURT OF CHANCERY TO ENFORCE THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT.


 


(B)           BURDEN OF PROOF.  IN ANY JUDICIAL PROCEEDING BROUGHT UNDER
SECTION 10(A) ABOVE, THE COMPANY SHALL HAVE THE BURDEN OF PROVING THAT
INDEMNITEE IS NOT ENTITLED TO PAYMENT OF INDEMNIFIABLE AMOUNTS HEREUNDER.


 


(C)           EXPENSES.  THE COMPANY AGREES TO REIMBURSE INDEMNITEE IN FULL FOR
ANY EXPENSES INCURRED BY INDEMNITEE IN CONNECTION WITH INVESTIGATING, PREPARING
FOR, LITIGATING, DEFENDING OR SETTLING ANY ACTION BROUGHT BY INDEMNITEE UNDER
SECTION 10(A) ABOVE, OR IN CONNECTION WITH ANY CLAIM OR COUNTERCLAIM BROUGHT BY
THE COMPANY IN CONNECTION THEREWITH, WHETHER OR NOT INDEMNITEE IS SUCCESSFUL IN
WHOLE OR IN PART IN CONNECTION WITH ANY SUCH ACTION.

 

5

--------------------------------------------------------------------------------


 


(D)           FAILURE TO ACT NOT A DEFENSE.  THE FAILURE OF THE COMPANY
(INCLUDING ITS BOARD OF DIRECTORS OR ANY COMMITTEE THEREOF, INDEPENDENT LEGAL
COUNSEL, OR STOCKHOLDERS) TO MAKE A DETERMINATION CONCERNING THE PERMISSIBILITY
OF THE PAYMENT OF INDEMNIFIABLE AMOUNTS OR THE ADVANCEMENT OF INDEMNIFIABLE
EXPENSES UNDER THIS AGREEMENT SHALL NOT BE A DEFENSE IN ANY ACTION BROUGHT UNDER
SECTION 10(A) ABOVE, AND SHALL NOT CREATE A PRESUMPTION THAT SUCH PAYMENT OR
ADVANCEMENT IS NOT PERMISSIBLE.


 


11.           DEFENSE OF THE UNDERLYING PROCEEDING.


 


(A)           NOTICE BY INDEMNITEE.  INDEMNITEE AGREES TO NOTIFY THE COMPANY
PROMPTLY UPON BEING SERVED WITH ANY SUMMONS, CITATION, SUBPOENA, COMPLAINT,
INDICTMENT, INFORMATION, OR OTHER DOCUMENT RELATING TO ANY PROCEEDING WHICH MAY
RESULT IN THE PAYMENT OF INDEMNIFIABLE AMOUNTS OR THE ADVANCEMENT OF
INDEMNIFIABLE EXPENSES HEREUNDER; PROVIDED, HOWEVER, THAT THE FAILURE TO GIVE
ANY SUCH NOTICE SHALL NOT DISQUALIFY INDEMNITEE FROM THE RIGHT, OR OTHERWISE
AFFECT IN ANY MANNER ANY RIGHT OF INDEMNITEE, TO RECEIVE PAYMENTS OF
INDEMNIFIABLE AMOUNTS OR ADVANCEMENTS OF INDEMNIFIABLE EXPENSES UNLESS THE
COMPANY’S ABILITY TO DEFEND IN SUCH PROCEEDING IS MATERIALLY AND ADVERSELY
PREJUDICED THEREBY.


 


(B)           DEFENSE BY COMPANY.  SUBJECT TO THE PROVISIONS OF THE LAST
SENTENCE OF THIS SECTION 11(B) AND OF SECTION 11(C) BELOW, THE COMPANY SHALL
HAVE THE RIGHT TO DEFEND INDEMNITEE IN ANY PROCEEDING WHICH MAY GIVE RISE TO THE
PAYMENT OF INDEMNIFIABLE AMOUNTS HEREUNDER; PROVIDED, HOWEVER THAT THE COMPANY
SHALL NOTIFY INDEMNITEE OF ANY SUCH DECISION TO DEFEND WITHIN TEN (10) CALENDAR
DAYS OF RECEIPT OF NOTICE OF ANY SUCH PROCEEDING UNDER SECTION 11(A) ABOVE.  THE
COMPANY SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF INDEMNITEE, CONSENT TO
THE ENTRY OF ANY JUDGMENT AGAINST INDEMNITEE OR ENTER INTO ANY SETTLEMENT OR
COMPROMISE WHICH (I) INCLUDES AN ADMISSION OF FAULT OF INDEMNITEE OR (II) DOES
NOT INCLUDE, AS AN UNCONDITIONAL TERM THEREOF, THE FULL RELEASE OF INDEMNITEE
FROM ALL LIABILITY IN RESPECT OF SUCH PROCEEDING, WHICH RELEASE SHALL BE IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO INDEMNITEE.  THIS SECTION 11(B) SHALL
NOT APPLY TO A PROCEEDING BROUGHT BY INDEMNITEE UNDER SECTION 10(A) ABOVE OR
PURSUANT TO SECTION 19 BELOW.


 


(C)           INDEMNITEE’S RIGHT TO COUNSEL.  NOTWITHSTANDING THE PROVISIONS OF
SECTION 11(B) ABOVE, IF IN A PROCEEDING TO WHICH INDEMNITEE IS A PARTY BY REASON
OF INDEMNITEE’S CORPORATE STATUS, (I) INDEMNITEE REASONABLY CONCLUDES THAT HE OR
SHE MAY HAVE SEPARATE DEFENSES OR COUNTERCLAIMS TO ASSERT WITH RESPECT TO ANY
ISSUE WHICH MAY NOT BE CONSISTENT WITH THE POSITION OF OTHER DEFENDANTS IN SUCH
PROCEEDING, (II) A CONFLICT OF INTEREST OR POTENTIAL CONFLICT OF INTEREST EXISTS
BETWEEN INDEMNITEE AND THE COMPANY, OR (III) IF THE COMPANY FAILS TO ASSUME THE
DEFENSE OF SUCH PROCEEDING IN A TIMELY MANNER, INDEMNITEE SHALL BE ENTITLED TO
BE REPRESENTED BY SEPARATE LEGAL COUNSEL OF INDEMNITEE’S CHOICE AT THE EXPENSE
OF THE COMPANY.  IN ADDITION, IF THE COMPANY FAILS TO COMPLY WITH ANY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT OR IN THE EVENT THAT THE COMPANY OR ANY OTHER
PERSON TAKES ANY ACTION TO DECLARE THIS AGREEMENT VOID OR UNENFORCEABLE, OR
INSTITUTES ANY ACTION, SUIT OR PROCEEDING TO DENY OR TO RECOVER FROM INDEMNITEE
THE BENEFITS INTENDED TO BE PROVIDED TO INDEMNITEE HEREUNDER, INDEMNITEE SHALL
HAVE THE RIGHT

 

6

--------------------------------------------------------------------------------


 


TO RETAIN COUNSEL OF INDEMNITEE’S CHOICE, AT THE EXPENSE OF THE COMPANY, TO
REPRESENT INDEMNITEE IN CONNECTION WITH ANY SUCH MATTER.


 


12.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY HEREBY
REPRESENTS AND WARRANTS TO INDEMNITEE AS FOLLOWS:


 


(A)           AUTHORITY.  THE COMPANY HAS ALL NECESSARY POWER AND AUTHORITY TO
ENTER INTO, AND BE BOUND BY THE TERMS OF, THIS AGREEMENT, AND THE EXECUTION,
DELIVERY AND PERFORMANCE OF THE UNDERTAKINGS CONTEMPLATED BY THIS AGREEMENT HAVE
BEEN DULY AUTHORIZED BY THE COMPANY.


 


(B)           ENFORCEABILITY.  THIS AGREEMENT, WHEN EXECUTED AND DELIVERED BY
THE COMPANY IN ACCORDANCE WITH THE PROVISIONS HEREOF, SHALL BE A LEGAL, VALID
AND BINDING OBLIGATION OF THE COMPANY, ENFORCEABLE AGAINST THE COMPANY IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, MORATORIUM, REORGANIZATION OR SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY.


 


13.           INSURANCE.  THE COMPANY SHALL, FROM TIME TO TIME, MAKE THE GOOD
FAITH DETERMINATION WHETHER OR NOT IT IS PRACTICABLE FOR THE COMPANY TO OBTAIN
AND MAINTAIN A POLICY OR POLICIES OF INSURANCE WITH A REPUTABLE INSURANCE
COMPANY PROVIDING THE INDEMNITEE WITH COVERAGE FOR LOSSES FROM WRONGFUL ACTS. 
FOR SO LONG AS INDEMNITEE SHALL REMAIN AN EMPLOYEE AND OFFICER OF THE COMPANY IN
THE ROLE OF CHIEF FINANCIAL OFFICER, PRINCIPAL FINANCIAL OFFICER AND PRINCIPAL
ACCOUNTING OFFICER AND WITH RESPECT TO ANY SUCH PRIOR SERVICE, IN ALL POLICIES
OF DIRECTOR AND OFFICER LIABILITY INSURANCE, INDEMNITEE SHALL BE NAMED AS AN
INSURED IN SUCH A MANNER AS TO PROVIDE INDEMNITEE THE SAME RIGHTS AND BENEFITS
AS ARE ACCORDED TO THE MOST FAVORABLY INSURED OF THE COMPANY’S OFFICERS AND
DIRECTORS.  NOTWITHSTANDING THE FOREGOING, THE COMPANY SHALL HAVE NO OBLIGATION
TO OBTAIN OR MAINTAIN SUCH INSURANCE IF THE COMPANY DETERMINES IN GOOD FAITH
THAT SUCH INSURANCE IS NOT REASONABLY AVAILABLE, IF THE PREMIUM COSTS FOR SUCH
INSURANCE ARE DISPROPORTIONATE TO THE AMOUNT OF COVERAGE PROVIDED, OR IF THE
COVERAGE PROVIDED BY SUCH INSURANCE IS LIMITED BY EXCLUSIONS SO AS TO PROVIDE AN
INSUFFICIENT BENEFIT. THE COMPANY SHALL PROMPTLY NOTIFY INDEMNITEE OF ANY GOOD
FAITH DETERMINATION NOT TO PROVIDE SUCH COVERAGE.


 


14.           CONTRACT RIGHTS NOT EXCLUSIVE.  THE RIGHTS TO PAYMENT OF
INDEMNIFIABLE AMOUNTS AND ADVANCEMENT OF INDEMNIFIABLE EXPENSES PROVIDED BY THIS
AGREEMENT SHALL BE IN ADDITION TO, BUT NOT EXCLUSIVE OF, ANY OTHER RIGHTS WHICH
INDEMNITEE MAY HAVE AT ANY TIME UNDER APPLICABLE LAW, THE COMPANY’S CERTIFICATE
OF INCORPORATION OR BY-LAWS, OR ANY OTHER AGREEMENT, VOTE OF STOCKHOLDERS OR
DIRECTORS (OR A COMMITTEE OF DIRECTORS), OR OTHERWISE, BOTH AS TO ACTION IN
INDEMNITEE’S OFFICIAL CAPACITY AND AS TO ACTION IN ANY OTHER CAPACITY AS A
RESULT OF INDEMNITEE’S SERVING AS AN EMPLOYEE AND OFFICER OF THE COMPANY IN THE
ROLE OF CHIEF FIANCIAL OFFICER, PRINCIPAL FINANCIAL OFFICER AND PRINCIPAL
ACCOUNTING OFFICER.


 


15.           SUCCESSORS.  THIS AGREEMENT SHALL BE (A) BINDING UPON ALL
SUCCESSORS AND ASSIGNS OF THE COMPANY (INCLUDING ANY TRANSFEREE OF ALL OR A
SUBSTANTIAL PORTION OF THE BUSINESS, STOCK AND/OR ASSETS OF THE COMPANY AND ANY
DIRECT OR INDIRECT SUCCESSOR BY MERGER OR CONSOLIDATION OR OTHERWISE BY
OPERATION OF LAW) AND (B) BINDING ON AND SHALL INURE TO THE BENEFIT OF THE
HEIRS, PERSONAL REPRESENTATIVES, EXECUTORS AND ADMINISTRATORS OF INDEMNITEE. 
THIS AGREEMENT SHALL CONTINUE FOR THE BENEFIT OF INDEMNITEE AND SUCH HEIRS,
PERSONAL REPRESENTATIVES, EXECUTORS AND ADMINISTRATORS AFTER INDEMNITEE HAS
CEASED TO HAVE CORPORATE STATUS.

 

7

--------------------------------------------------------------------------------


 


16.           SUBROGATION.  IN THE EVENT OF ANY PAYMENT OF INDEMNIFIABLE AMOUNTS
UNDER THIS AGREEMENT, THE COMPANY SHALL BE SUBROGATED TO THE EXTENT OF SUCH
PAYMENT TO ALL OF THE RIGHTS OF CONTRIBUTION OR RECOVERY OF INDEMNITEE AGAINST
OTHER PERSONS, AND INDEMNITEE SHALL TAKE, AT THE REQUEST OF THE COMPANY, ALL
REASONABLE ACTION NECESSARY TO SECURE SUCH RIGHTS, INCLUDING THE EXECUTION OF
SUCH DOCUMENTS AS ARE NECESSARY TO ENABLE THE COMPANY TO BRING SUIT TO ENFORCE
SUCH RIGHTS.


 


17.           CHANGE IN LAW.  TO THE EXTENT THAT A CHANGE IN DELAWARE LAW
(WHETHER BY STATUTE OR JUDICIAL DECISION) SHALL PERMIT BROADER INDEMNIFICATION
OR ADVANCEMENT OF EXPENSES  THAN IS PROVIDED UNDER THE TERMS OF THE BY-LAWS AND
THIS AGREEMENT, INDEMNITEE SHALL BE ENTITLED TO SUCH BROADER INDEMNIFICATION AND
ADVANCEMENTS, AND THIS AGREEMENT SHALL BE DEEMED TO BE AMENDED TO SUCH EXTENT.


 


18.           SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT
SHALL BE INTERPRETED IN SUCH A MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT, OR ANY CLAUSE THEREOF,
SHALL BE DETERMINED BY A COURT OF COMPETENT JURISDICTION TO BE ILLEGAL, INVALID
OR UNENFORCEABLE, IN WHOLE OR IN PART, SUCH PROVISION OR CLAUSE SHALL BE LIMITED
OR MODIFIED IN ITS APPLICATION TO THE MINIMUM EXTENT NECESSARY TO MAKE SUCH
PROVISION OR CLAUSE VALID, LEGAL AND ENFORCEABLE, AND THE REMAINING PROVISIONS
AND CLAUSES OF THIS AGREEMENT SHALL REMAIN FULLY ENFORCEABLE AND BINDING ON THE
PARTIES.


 


19.           INDEMNITEE AS PLAINTIFF.  EXCEPT AS PROVIDED IN SECTION 10(C) OF
THIS AGREEMENT AND IN THE NEXT SENTENCE, INDEMNITEE SHALL NOT BE ENTITLED TO
PAYMENT OF INDEMNIFIABLE AMOUNTS OR ADVANCEMENT OF INDEMNIFIABLE EXPENSES WITH
RESPECT TO ANY PROCEEDING BROUGHT BY INDEMNITEE AGAINST THE COMPANY, ANY ENTITY
WHICH IT CONTROLS, ANY DIRECTOR OR OFFICER THEREOF, OR ANY THIRD PARTY, UNLESS
THE BOARD OF DIRECTORS OF THE COMPANY HAS CONSENTED TO THE INITIATION OF SUCH
PROCEEDING.  THIS SECTION SHALL NOT APPLY TO COUNTERCLAIMS OR AFFIRMATIVE
DEFENSES ASSERTED BY INDEMNITEE IN AN ACTION BROUGHT AGAINST INDEMNITEE.


 


20.           MODIFICATIONS AND WAIVER.  EXCEPT AS PROVIDED IN SECTION 17 ABOVE
WITH RESPECT TO CHANGES IN DELAWARE LAW WHICH BROADEN THE RIGHT OF INDEMNITEE TO
BE INDEMNIFIED BY THE COMPANY, NO SUPPLEMENT, MODIFICATION OR AMENDMENT OF THIS
AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN WRITING BY EACH OF THE PARTIES
HERETO.  NO WAIVER OF ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED OR
SHALL CONSTITUTE A WAIVER OF ANY OTHER PROVISIONS OF THIS AGREEMENT (WHETHER OR
NOT SIMILAR), NOR SHALL SUCH WAIVER CONSTITUTE A CONTINUING WAIVER.

 

8

--------------------------------------------------------------------------------


 


21.           GENERAL NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN
DULY GIVEN (A) WHEN DELIVERED BY HAND, (B) WHEN TRANSMITTED BY FACSIMILE AND
RECEIPT IS ACKNOWLEDGED, OR (C) IF MAILED BY CERTIFIED OR REGISTERED MAIL WITH
POSTAGE PREPAID, ON THE THIRD BUSINESS DAY AFTER THE DATE ON WHICH IT IS SO
MAILED:


 

(I)                                     IF TO INDEMNITEE, TO:

 

Walter Christensen

N29W26180 Steeplechase Court

Pewaukee, WI 53072

 

(II)                                  IF TO THE COMPANY, TO:

 

NeuroMetrix, Inc.

62 Fourth Avenue

Waltham, MA  02451

Attention:  President

 

or to such other address as may have been furnished in the same manner by any
party to the others.

 


22.           GOVERNING LAW; CONSENT TO JURISDICTION; SERVICE OF PROCESS.  THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE WITHOUT REGARD TO ITS RULES OF CONFLICT OF LAWS.  EACH OF THE
COMPANY AND THE INDEMNITEE HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURT OF CHANCERY OF THE STATE OF
DELAWARE AND THE COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE STATE OF
DELAWARE (THE “DELAWARE COURTS”) FOR ANY LITIGATION ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY (AND AGREES NOT TO
COMMENCE ANY LITIGATION RELATING THERETO EXCEPT IN SUCH COURTS), WAIVES ANY
OBJECTION TO THE LAYING OF VENUE OF ANY SUCH LITIGATION IN THE DELAWARE COURTS
AND AGREES NOT TO PLEAD OR CLAIM IN ANY DELAWARE COURT THAT SUCH LITIGATION
BROUGHT THEREIN HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH OF THE PARTIES
HERETO AGREES, (A) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO SERVICE
OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN THE
STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS, AND
(B) THAT SERVICE OF PROCESS MAY ALSO BE MADE ON SUCH PARTY BY PREPAID CERTIFIED
MAIL WITH A PROOF OF MAILING RECEIPT VALIDATED BY THE UNITED STATES POSTAL
SERVICE CONSTITUTING EVIDENCE OF VALID SERVICE.  SERVICE MADE PURSUANT TO (A) OR
(B) ABOVE SHALL HAVE THE SAME LEGAL FORCE AND EFFECT AS IF SERVED UPON SUCH
PARTY PERSONALLY WITHIN THE STATE OF DELAWARE.  FOR PURPOSES OF IMPLEMENTING THE
PARTIES’ AGREEMENT TO APPOINT AND MAINTAIN AN AGENT FOR SERVICE OF PROCESS IN
THE STATE OF DELAWARE, EACH SUCH PARTY DOES HEREBY APPOINT CORPORATION SERVICE
COMPANY, 2711 CENTERVILLE ROAD SUITE 400, WILMINGTON, NEW CASTLE COUNTY,
DELAWARE 19808, AS SUCH AGENT AND EACH SUCH PARTY HEREBY AGREES TO COMPLETE ALL
ACTIONS NECESSARY FOR SUCH APPOINTMENT.


 

[signature page follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

NEUROMETRIX, INC.

 

 

 

 

 

By:

/s/ Shai Gozani, M.D., Ph.D.

 

Name: Shai N. Gozani, M.D., Ph.D.

 

Title:   President and Chief Executive Officer

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

/s/ Walter Christensen

 

Walter Christensen

 

10

--------------------------------------------------------------------------------
